Citation Nr: 1630012	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as secondary to service-connected moderate pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1970.

In January 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record.  In July 2013, the Board remanded the appeal for additional evidentiary development.  The issue is now again before the Board.  

The issue of entitlement to a rating in excess of 30 percent for pes planus has been raised by the record in an April 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1. A low back injury or disease was not shown in service.

2. A low back disorder, variously diagnosed as degenerative disc disease, lumbar radiculopathy, and lumbar spondylosis, was not shown to a compensable degree within one year of service; symptoms of a low back disorder were not continuous since service.

3. A current low back disorder is not causally or etiologically related to service and was not caused by or permanently worsened in severity by a service-connected disability.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As arthritis has been diagnosed, the Board will consider this avenue of entitlement. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102. 

The Veteran's theory of entitlement as to his claim for a low back disorder is primarily one of secondary service connection.  He contends that his low back disorder developed secondary to his service-connected foot disability.  Service connection has been established for moderate pes planus with painful callus, bilateral, rated as 30 percent disabling. 

The service treatment records are silent for any complaints, treatment, or diagnosis regarding his spine.  Clinical evaluation of the spine on his June 1970 release from active duty examination reveals normal findings. Therefore, no low back symptoms were recorded in the service treatment records.

Post service, VA treatment records reflect findings of lumbar degenerative disc disease and chronic back pain.  The Veteran was afforded a VA examination in January 2009.  At that time, he reported that his low back pain began in 2004 and was constant.  The examiner noted an assessment of lumbar degenerative disk disease and lumbar radiculopathy.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's current lumbar degenerative disc disease/radiculopathy was not caused by or a result of his pes planus.  The rationale was that pes planus was restricted to the feet and did not affect his proximal lower extremities, which might have altered his gait which might have caused back pain.  Rather, he stated, this was not the case.  

In support of his claim, the Veteran submitted a July 2009 treatment record from a private podiatrist, Dr. L.J., who reported that that the Veteran's foot problems preceded the extreme back problems and that the severe foot deformities have caused the Veteran to incur an improper gait over many years and was a contributory factor in the development of the debilitating low back disorders he now possessed.  

Subsequently, the Veteran was afforded another VA examination in March 2010.  At that time, he stated that his low back pain began approximately 10 years prior, dating the onset to 2000.  He stated that there was no trauma or injury to his back.  The examiner reported a diagnosis of lumbar spondylosis and right lumbar radiculopathy.  He opined that, based on the Veteran's history, physical examination, and imaging studies, the current low back disorder was less likely as not the result of service-connected pes planus.  

The rationale was that aging and being overweight played a significant role in causing degenerative changes in the Veteran's lumbar spine.  The examiner concluded that the physical examination showed the Veteran ambulating with a quad cane with slow, slightly wide-based gait without significant deviation and thus pes planus was less likely the cause of his low back pain.  

In a September 2013 addendum opinion, the examiner stated that the Veteran's low back disorder was not at least as likely as not aggravated by the service-connected pes planus. He again noted that on the March 2010 VA examination, the Veteran demonstrated slow and slightly wide-based gait with assistance of his straight cane without significant deviation.  

Thus, the record reflects there were no symptoms of a low back disorder recorded during service and the Veteran has not claimed in-service back complaints or injury.  Further, he was not diagnosed with a low back disorder during his active duty service or within one year after service discharge.  Of note, he has variously dated the onset of low back symptoms to 2004 (in a January 2009 VA examination) and to 2000 (in a March 2010 VA examination).  Regardless of the date of onset, both of these dates are more than 30 years after service separation.  Therefore, by his own statements, he did not experience low back symptomatology within one year of service separation.  

Consequently, service connection for a low back disorder on the basis that it became manifest in service and persisted, or on a presumptive basis, as a chronic disease under 38 U.S.C.A. § 1112, is not warranted.  As noted, the Veteran does not claim that he has a low back disorder related to his active duty service, but, that his low back disorder is proximately due to his service-connected pes planus.  

After a review of all the evidence of record, lay and medical, the weight of the evidence demonstrates that the Veteran's low back disorder was not incurred in, or is otherwise related to, active service, to include the service-connected pes planus.  The multiple opinions in the VA examination reports weigh against a link between his low back disorder and pes planus.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

Turning to the medical evidence favorable to the claim, the Board finds Dr. L.J.'s opinion to have limited probative value.  Dr. L.J. did not give the basis for the opinion and his statements are conclusory.  He did not indicate what facts or data or medical principles were relied upon when formulating the opinion.  In addition, it is unclear as to which specific foot conditions and low back disorders Dr. L.J. is referring too.  He listed several foot deformities, which have not all been determined to be part and parcel of the Veteran's service-connected pes planus.  In addition, the opinion is general.  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Although Dr. L.J. indicated that the Veteran's severe foot deformities have caused him to incur an improper gait and was contributory factor in the development of the debilitating low back disorders, it was not clear what, if any, evidence this opinion was based upon.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of a veteran's disorder).  

On the other hand, the VA examination reports reflect that the examiners have reviewed the claims file and opined that the Veteran's low back disorder was not caused or aggravated by pes planus.  The VA opinions are assigned more probative weight because they were based upon physical examination of the Veteran and a review of the claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The VA examiners provided the reasons and bases for the medical opinions and the opinions are consistent with the overall record.  Because these opinions are based on full review of the record, are definitive and supported by rationales, they are more probative than the 2009 podiatrist's statement from Dr. L.J.  

Upon review of the entirety of the evidence of record, there is no other evidence of record which probatively contradicts the findings of the VA examiners with regard to this matter.  

The Veteran also submitted an internet article which reflects that flat feet can lead to back problems.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the internet information submitted by the Veteran as to the claim is assigned less probative weight.  

Specifically, the information provided is general in nature, and it does not relate to the Veteran's case and in particular does not contain any analysis regarding the facts of this case.  As discussed above, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, this information is of little probative value.  

The Board has considered the Veteran's lay statements that his low back disorder is related to service-connected pes planus.  While he is competent to testify as to his symptoms, he is not competent to render a nexus opinion in this regard. See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  He is not competent to establish a relationship between his back and foot disabilities, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the preponderance of the evidence is against the claim for service connection for a low back disorder and there is no doubt to be otherwise resolved.  As such, service connection for low back disorder, including as secondary to service-connected pes planus, is not warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in November 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  In this case, the service treatment records, post-service treatment records, and Social Security Administration (SSA) records are associated with the claims file.  The January 2011 Board hearing transcript and various lay statements are also associated with the claims file.  

Further, VA examinations and opinions were undertaken in January 2009 and March 2010.  Pursuant to the Board's July 2013 remand instructions, an addendum opinion was obtained in September 2013.  The VA examinations and opinions, when read in conjunction, are adequate, because they were performed by medical professionals based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board finds that there was substantial compliance with the July 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

In particular, the AOJ sent the Veteran a duty to assist letter in July 2013, obtained additional private treatment records, obtained SSA record, and obtained the September 2013 VA addendum opinion.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Accordingly, there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a low back disorder, claimed as secondary to service-connected moderate pes planus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


